REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not disclose or render obvious the limitations of “wherein the third acquirer acquires the communication requirement with the allowable transmission delay time for each type of the vehicle information identified according to priority, and wherein the selector selects the access point that performs transmission and reception for each type of the vehicle information when the communicator performs communication with the plurality of access points” in combination with all other claim limitations.  Therefore, claim 1 is allowable over the prior art of record.
Regarding claim 6, the prior art of record does not disclose or render obvious the limitations of “wherein the predetermined process includes a process of registering or updating a communication management information, which includes the communication mode and communication scheme that the first and second communicator can execute and information about vehicle in connection with the first and second communicator, and wherein the predetermined process includes a process of causing vehicle information received from the plurality of access points by the first communicator to be transmitted from the third communicator to the server or selecting an access point among the access points in accordance with a type of data acquired from the server” in combination with all other claim limitations.  Therefore, claim 6 is allowable over the prior art of record.
Regarding claim 7, the prior art of record does not disclose or render obvious the limitations of “acquiring the communication requirement with the allowable transmission delay time for each type of the vehicle information identified according to priority; and selecting the access point that performs transmission and reception for each type of the vehicle information when the communicator performs communication with the plurality of access points” in combination with all other claim limitations.  Therefore, claim 7 is allowable over the prior art of record.
Claims 3-5 and 8-10 depend from claim 1 and are thus similarly allowable over the prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169. The examiner can normally be reached Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        July 19, 2022